At sentencing, the defendant, in effect, moved to withdraw his plea of guilty. The defendant’s right to counsel was adversely affected when his attorney, in effect, became a witness against him and took a position adverse to him with respect to the motion at sentencing (see People v Dixon, 63 AD3d 957, 957 [2009]; People v Bedoya, 53 AD3d 621, 621 [2008]; People v Armstead, 35 AD3d 624, 626 [2006]; People v Bryant, 22 AD3d 676, 677 [2005]). The Supreme Court should have assigned a different attorney to represent the defendant before it determined the *1023defendant’s motion to withdraw his plea of guilty (see People v Dixon, 63 AD3d at 957; People v Bedoya, 53 AD3d at 621). Accordingly, we remit the matter to the Supreme Court, Queens County, for a hearing on the defendant’s motion to withdraw his plea of guilty, for which the defendant shall be appointed new counsel, and for a new determination of the motion thereafter. We hold the appeal in abeyance pending receipt of the Supreme Court’s report. We express no opinion as to the merits of the defendant’s motion and we decide no other issues at this time. Rivera, J.E, Florio, Dickerson and Lott, JJ., concur.